Citation Nr: 9910597	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-30 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1954 to 
August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating determination of the Waco, 
Texas, Regional Office (RO).  


FINDINGS OF FACT

1.  The RO, in a December 1983 rating determination, denied 
service connection for right ear hearing loss.  The veteran 
was notified of this decision in January 1984 and did not 
appeal.  Thus, the decision became final.  

2.  The evidence submitted since the RO's December 1983 
disallowance, when viewed in the context of all of the 
evidence of record, is probative of the specified basis for 
the prior denial.

3.  There is no competent evidence of a nexus between the 
veteran's current right ear hearing loss and service.  

4.  There is no competent evidence of a nexus between the 
veteran's current left ear hearing loss and service.  



CONCLUSIONS OF LAW

1.  The decision of the RO in December 1983 denying the 
veteran's claim of entitlement to service connection for 
right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).  

2.  Since the RO's December 1983 decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for right ear hearing loss is reopened. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim of entitlement to service connection for right 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is 
sensorineural hearing loss, service connection may be granted 
if manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1998), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection for right ear hearing loss.  If 
new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, No. 97-1534 (Feb. 17, 1999).  First, it must 
be determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of 
the [new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  Godwin v. Derwinski, 1 Vet. App. 419 
(1990).  The Court has defined material evidence as that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).  

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, and presuming its credibility, the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  Elkins v. West; Winters v. West, No. 97-2180 (Feb. 
17, 1999)

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met. Winters v. 
West.

As previously noted, the RO, in a December 1983 rating 
determination, denied service connection for right ear 
hearing loss. 

Evidence before the RO at the time of its previous denial 
included the veteran's service medical records.

A review of the veteran's service medical records 
demonstrates that at the time of his March 1954 enlistment 
examination, he had decibel readings of 20, 20, 10, 25, 15, 
and 35, in the right ear, and 15, 15, 5, 0, 15, and 10, in 
the left ear, (converted from ASA to ANSI) at 250, 500, 1000, 
2000, 4000, and 8000 Hertz.  

At the time of a May 1957 reenlistment examination, the 
veteran was noted to have 15/15 hearing, bilaterally, on 
whispered voice testing, representing normal hearing.  At the 
time of his July 1962 discharge and reenlistment examination, 
the veteran was again noted to have 15/15 hearing, 
bilaterally, on whispered voice testing.  At the time of his 
August 1964 service separation examination, the veteran was 
noted to have 15/15 hearing on both spoken and whispered 
voice testing, bilaterally.  

The RO, in its December 1983 decision denying service 
connection for right ear hearing loss found that the 
veteran's service medical records were negative for 
treatment, diagnoses, or findings of right ear hearing loss.  
It also noted that the August 1964 discharge audiological 
examination showed normal hearing.  

The veteran was notified of the RO's decision in January 1984 
and did not appeal.  Thus, the decision became final.

Evidence received subsequent to the December 1983 rating 
determination includes a December 1988 VA audiology 
outpatient treatment record demonstrating that the veteran 
had a bilateral mixed hearing loss, with the greater 
component being sensorineural; a November 1989 
hospitalization discharge summary indicating that the veteran 
had impaired hearing in both ears; the testimony of the 
veteran at his April 1998 hearing; and the results of a May 
1998 VA audiological examination.

At his April 1998 hearing, the veteran reported that he 
started out as a tank crewman when he first entered service.  
He further indicated that he went on to repair tanks in his 
remaining years of service.  He also noted that he was 
exposed to very loud noise while in service.  The veteran 
further testified that he was not given any protective ear 
gear while inservice.  He also reported testing 850 
horsepower engines.  The veteran again indicated that he was 
exposed to very loud noises for almost his entire ten year 
military history.  

In May 1998, the veteran was afforded a VA audiological 
examination.  The audiological evaluation revealed decibel 
level readings of 60, 80, 65, 75, and 85, in the right ear, 
and 60, 65, 60, 75, and 80, in the left ear, at the 500, 
1000, 2000, 3000, and 4000 Hertz levels.  The veteran 
reported that he had "busted" both eardrums inservice.  He 
also indicated that he was a tank gunner inservice and that 
he fired 90 mm cannons and tested 850 horsepower engines.  He 
noted that he had done some quality control and construction 
work after service but that he had not had exposure to loud 
noises other than skill saws and hammering following service.  

Step One-New and Material Evidence

The evidence submitted by the veteran since the last final 
decision on his clam is new because it was neither previously 
of record nor is it cumulative of evidence previously 
considered.

At the time of the RO's original decision denying service 
connection for right ear hearing loss, there was no competent 
evidence of a current right ear hearing loss.

Outpatient treatment records received demonstrate that the 
veteran now has right ear hearing loss.  Moreover, the 
veteran was found to have right ear hearing loss for VA 
rating purposes at the time of his most recent VA 
examination.  These findings are so significant that they 
must be considered in order to fairly adjudicate the 
veteran's claim.  The Board is of the opinion that the 
veteran has submitted evidence that is new and material to 
warrant the reopening of his claim of service connection for 
right ear hearing loss.  

Step Two-Well-Grounded Claim

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober,  
at 495. 

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Board is of the opinion that the claim of service 
connection for a right ear hearing loss is not well grounded.

There were no complaints or findings of a right ear hearing 
loss inservice.  At the time of his August 1964 service 
separation examination, the veteran was noted to have 15/15 
hearing on both spoken and whispered voice testing, 
bilaterally. 

The first objective medical finding of a hearing loss 
subsequent to service was not until 1988, more than 24 years 
after the veteran's separation from service.  Although it 
cannot be determined whether the veteran actually engaged in 
combat, the Board will for the sake of argument assume that 
the veteran did engage in combat.  

While the Board notes that the veteran is competent to report 
his exposure to loud noises in service, he is not medically 
qualified to express an opinion that his current right ear 
hearing loss is related to service.  See Grottveit v. Brown, 
5 Vet. App 91 (1993).  Similarly, he is competent to report a 
continuity of symptomatology since service.  Savage.  
However, a medical opinion would be necessary to link any 
current right ear hearing loss to service or to the reported 
continuity of symptomatology.  See Savage. 

As there has been no competent medical evidence submitted 
linking any current right ear hearing loss to the veteran's 
period of service, the claim is not well grounded and must be 
denied.

Because the veteran's claim is not well grounded, the Board 
cannot adjudicate the veteran's claim on the merits, nor does 
the duty to assist attach, i.e., "Step Three" as outlined 
in Winters.  38 U.S.C.A. § 5107(a).

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as 
imposing an obligation on VA, depending on the facts of the 
case, to inform claimants of the evidence needed to render 
their claims well grounded.  Robinette v. Brown, 8 Vet. App. 
69 (1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996); see also McKnight v. 
Gober 131 F.3d 1483 (Fed. Cir. 1997).  In this case, VA is 
not on notice of any known and existing evidence that would 
make the adjudicated service connection claim well grounded.  
The Board also notes that the RO has informed the veteran of 
the necessary evidence in the claims forms he completed, in 
its notices of decisions and in the statement of the case and 
supplemental statements of the case.


II.  Left Ear Hearing Loss

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of 
left ear hearing loss during his period of service.  At the 
time of his August 1964 service separation examination, the 
veteran was noted to have 15/15 hearing on both spoken and 
whispered voice testing, bilaterally.  

In December 1988, the veteran was found to have a sloping 
mild to severe to profound high frequency hearing loss in his 
left ear, which was mixed in nature, with the greater 
component being sensorineural.  At the time of a November 
1989 hospitalization, the veteran was found to have impaired 
hearing in both ears.

At his April 1998 hearing, the veteran reported that he 
started out as a tank crewman when he first entered service.  
He further indicated that he went on to repair tanks in his 
remaining years of service.  He also noted that he was 
exposed to very loud noise while inservice.  The veteran 
further testified that he was not given any protective ear 
gear while inservice. 

In May 1998, the veteran was afforded a VA audiological 
examination.  The audiological evaluation revealed decibel 
level readings of 60, 65, 60, 75, and 80, in the left ear, at 
the 500, 1000, 2000, 3000, and 4000 Hertz levels.  The 
veteran reported that he had "busted" both eardrums 
inservice.  He also indicated that he was a tank gunner 
inservice and that he fired 90 mm cannons and tested 850 
horsepower engines.  He noted that he had done some quality 
control and construction after service but that he had not 
had exposure to loud noises other than skill saws and 
hammering following service.  

The Board is of the opinion that the veteran has not 
presented evidence of a well-grounded claim of service 
connection for left ear hearing loss.  While the Board notes 
that the veteran is competent to report his symptoms 
inservice, he is not medically qualified to express an 
opinion that his current left ear hearing loss is related to 
service.  See Grottveit v. Brown, 5 Vet. App 91 (1993).  
Similarly, he is competent to report a continuity of 
symptomatology since service.  Savage.  However, a medical 
opinion would be necessary to link any current left ear 
hearing loss to service or to the reported continuity of 
symptomatology.  See Savage. 

As there has been no competent medical evidence submitted 
linking any current left ear hearing loss to the veteran's 
period of service, the claim is not well grounded and must be 
denied.


ORDER

New and material evidence having been presented the claim for 
service connection for right ear hearing loss is reopened.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 


